TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 14, 2017



                                     NO. 03-16-00395-CV


            Wylie Cavin; Lillian Cavin; and Eagle Radiology, PLLC, Appellants

                                                v.

                        Kristin Abbott and William Abbott, Appellees




      APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
  AFFIRMED IN PART; REVERSED AND RENDERED IN PART; REVERSED AND
        REMANDED IN PART—OPINION BY JUSTICE PEMBERTON




This is an appeal from the interlocutory order signed by the district court on June 1, 2016.

Having reviewed the record and the parties’ arguments, the Court holds that the district court did

not err in denying appellants’ motion to dismiss appellees’ assault claim. The court therefore

affirms the district court’s order in this respect. However, the Court holds that there was

reversible error in the district court’s order denying appellants’ motion to dismiss each of

appellees’ other claims. Therefore, the Court reverses the district court’s order and renders

judgment dismissing these other claims. The Court remands the case to the district court to

determine the attorney’s fees and sanctions that must be awarded incident to such dismissal

under the Texas Citizens Participation Act, as well as for reconsideration, in light of the Court’s

opinion, of the discretionary attorney’s fees previously imposed by the district court against
appellants. Each party shall pay the costs of appeal incurred by that party, both in this Court and

in the court below.